             Case 3:15-cr-03202-H Document 67 Filed 11/16/20 PageID.137 Page 1 of 2
AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
            UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                               V.

                 JOSE CARLOS SOTO(!)                                    Case Number:        !5CR3202-H

                                                                     Jeremy Delicino
                                                                     Defendant's Attorney
Registration Nnmber:      51685-298
•-
THE DEFENDANT:
IZI admitted guilt to violation ofallegation(s) No.         1, 2, 3, 4, 5, and 6.

 0 was found guilty in violation ofallegation(s) No.
                                                          -------------
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):
                                                                                                      after denial of guilty.



Allegation Number                   Nature ofViolatiou
          I, 2, 5                   nv3, Unlawful use of a controlled substance or Failure to Test
          3,4,6                     nv21, Failure to participate in drug aftercare program




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 throngh 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     November 16 2020


                                                                     HONO~ ! MARIL L.
                                                                     UNITED STATES DITRIC


                      FILED
                        NOV 16 2020



                                                                                                                       15CR3202-H
            Case 3:15-cr-03202-H Document 67 Filed 11/16/20 PageID.138 Page 2 of 2
AO 245B (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              JOSE CARLOS SOTO (1)                                                        Judgment - Page 2 of 2
CASE NUMBER:            15CR3202-H

                                                  IMPRISONMENT
 The defendant is hereby conunitted to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 4MONTHS.




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •
       •
             at
                  --------- A.M.
             as notified by the United States Marshal.
                                                               on
                                                                    ------------------
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                ---------,----- to
 at
      ------------ ,                         with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                     DEPUTY UNITED STATES MARSHAL




                                                                                                             15CR3202-H
